Citation Nr: 1437972	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-10 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart condition, claimed as an irregular/abnormal heart condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for several spots on the lung.

5.  Entitlement to service connection for sarcoidosis.

6.  Entitlement to service connection for a skin condition.

7.  Entitlement to an initial compensable disability rating for service-connected bilateral pes planus prior to March 9, 2012, and in excess of 10 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987, September 1987 to October 1996, and from December 2003 to August 2005.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2011, the Veteran testified before a decision review officer at the Jackson RO.  A transcript of the hearing is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of entitlement to service connection for a heart condition, sarcoidosis, spots on the lung, and skin condition, as well as an increased rating for service-connected pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  Diabetes is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a June 2008 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, military service records, as well as VA medical treatment records and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran has not been afforded a VA examination for his claims seeking service connection for hypertension and diabetes; however, based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event, injury or disease in service as to which either of the claimed disabilities may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between any current disorder and military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the available service records are negative for any pertinent complaint or finding in service or within one year of discharge.  As the record does not establish the occurrence of an event, injury or disease in service, to which any current condition may be related, a VA examination is not warranted.

The Board finds that VA has substantially complied with the notice and assistance requirements.  The Veteran is not prejudiced by a decision on his claims at this time.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as diabetes mellitus, hypertension and sarcoidosis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In this case, the Veteran's service treatment records are silent for symptoms, diagnoses or treatment of diabetes or hypertension.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with diabetes or hypertension within one year of his separation from service.  A July 2006 VA examination did reflect that an initial reading of the Veteran's blood pressure was elevated at 145/91.  However, the record also notes that the Veteran indicated he was rushing.  A recheck of the Veteran's blood pressure showed readings of 118/71, 120/72, 118/74 and 119/80.

The Veteran's post-service VA medical records reflect that he is currently diagnosed with diabetes and hypertension, yet the records do not demonstrate that any medical professional has ever indicated that his diagnosed conditions may have been related to active duty service.

In his April 2011 Form 9 appeal, the Veteran maintained that his diabetes manifested during his military service due to a series of cortisone injections/steroids received due to his shoulder injury.  He further maintained that these injections contributed to his excess weight gain, along with daily doses of prednisone.  As for his hypertension, the Veteran maintained that his hypertension was aggravated by military service.  

However, the Veteran's statements are not supported by the medical evidence on record.  As a layperson, without any medical training or expertise, the Veteran has not shown himself to possess the qualifications to render these kinds of medical opinions.  The disabilities at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, the Veteran is only competent to comment on observable symptoms (e.g., shortness of breath) he may have experienced during and since service, but not the etiology of his symptoms in terms of whether they are associated with injections received during service.  

In sum, the evidence of record shows that onset of the Veteran's diabetes mellitus and hypertension both occurred more than one year after separation from active duty and have not been shown to be etiologically related to his active service.  As the preponderance of the evidence weighs against either of the Veteran's claims, the benefit-of-the-doubt rule does not apply and both service connection claims must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

Further development is required prior to adjudicating the Veteran's remaining claims.

A.  Heart condition

The Veteran asserts that he has a heart condition that had its onset in service.  A July 1991 ECG report showed that the Veteran had "sinus bradycardia with sinus arrhythmia, nonspecific ST and T Wave abnormality, abnormal ECG."  An accompanying July 1991 record noted that the examiner concurred with the computer findings and stated that clinical correlation was suggested.  However, a review of the remainder of the Veteran's service records do not show whether any such follow-up testing or treatment was ever conducted.  Service treatment records does not reveal any other complaints or findings referable to a heart disorder. 

Post-service, the report of a July 2006 VA examination notes that the Veteran underwent an EKG which showed abnormal findings.  The examiner noted that the EKG report showed normal sinus rhythm with ST and T-wave abnormalities suggestive of inferior ischemia.  Also, ST-T changes were seen in leads V2-V6.  The examiner noted that no prior EKG was available for comparison.

Private treatment records show that the Veteran was admitted in October 2008 with an acute coronary syndrome after presenting with complaints of chest discomfort.  An ECG report reflected abnormal findings, specifically, T wave changes in the lateral leads, with borderline abnormal changes possibly due to myocardial ischemia.  Because of these EKG changes, the Veteran underwent cardiac catheterization where he was found to have proximal left anterior descending stenosis, which was stented.  The records note that the Veteran has not had a prior history of myocardial infarction, syncope, palpitations, or congestive heart failure.

On this record, the Board finds that an additional VA examination is necessary to determine nature and likely etiology of the Veteran's claimed heart disorder, specifically, whether the nonspecific ST and T Wave abnormality, abnormal ECG first documented on ECG in service in July 1991 represents the initial manifestation of the heart disorder treated in October 2008.

B.  Skin condition

The Veteran has also maintained that he has had intermittent symptoms of a skin condition that began during service.  He has not been provided a VA examination for this claim.  VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McClendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In this case, the Veteran's service treatment records reflect that he has been treated for a number of skin conditions.  An April 1989 physical profile notes the Veteran's diagnosis of mild pseudofolliculitis barbae.  Daily shaving of the entire bearded area was not required, and the Veteran was instructed to keep his beard trimmed to less than one-quarter inch.  A September 1989 record notes that the Veteran had a history of shaving problems and pseudofolliculitis barbae for two years.

In April 1995, an examiner noted that the Veteran had been diagnosed with tinea versicolor and had been prescribed with selsun.  In November 1995, the Veteran was seen with tinea versicolor.  Examination noted a large macular area on the upper extremity and trunk.  The Veteran reported that selsun had not been helping.  The Veteran was prescribed Nizoral.

Post-service, a May 2006 treatment record notes that the Veteran had a macular, flesh-colored pruritic rash on his bilateral back and chest which was stable.  Subsequent treatment records, such as a January 2008 VA treatment record, note that the Veteran had no rashes or lesions on his skin.

The Veteran stated in his Form 9 appeal that his skin condition is "an ongoing seasonal rash that manifested in service and continues thru present."  As the Veteran has presented competent and credible lay testimony that he has experienced intermittent symptoms of a skin condition since service, an examination is needed to determine whether any diagnosed skin condition is etiologically related to service.

C.  Sarcoidosis and spots on the lung

The Veteran is also seeking service connection for sarcoidosis and spots on his lungs.  Service treatment records dated from June through August 1996 reflect the Veteran sought treatment for complaints of difficulty breathing and shortness of breath.  A July 1996 record indicates that the Veteran underwent pulmonary function testing which ruled out a diagnosis of restrictive airway disease.  A computerized interpretation found mild obstructive disease.

Post-service treatment records reflect that the Veteran has been diagnosed with sarcoidosis.  A July 2006 VA treatment record also notes abnormal chest x-ray findings, which showed prominent hila bilaterally most likely representing prominent central pulmonary arteries of unknown significance.  The examiner could not exclude hilar adenopathy bilaterally.  Additionally, there was a finding of minimal smooth biapical pleural thickening, most likely a chronic change due to a prior inflammatory process.  On this record, the Board finds that an additional VA examination is necessary to determine nature and likely etiology of the Veteran's sarcoidosis and any other diagnosed respiratory condition.

D.  Increased rating for pes planus

The Veteran was afforded VA examinations for his service-connected pes planus in January 2009, October 2010 and March 2012.  However, in each of these examination reports, the VA examiners either provided inadequate opinions or did not address whether there would be additional limitation of motion due to weakened movement, excess fatigability, pain, incoordination or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In January 2009, the VA examiner stated there was no pain in the Veteran's feet on range-of-motion testing.  Further, he stated that it was conceivable that pain could further limit the Veteran's functioning, particularly after being on his feet all day.  He concluded that "[i]t is not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty."  The VA examiner did not explain how he arrived at this conclusion.

In October 2010, the VA examiner noted that upon examination, the Veteran had pain and decreased range of motion in his feet.  Further, he stated that "it is reasonable" that the Veteran "could have increase in pain and decreased range of motion with increase in activity, but to address this in terms of medical terminology is speculation."  The VA examiner also did not explain how he arrived at his conclusion.  And in March 2012, a VA examiner did not address whether there was evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  In short, the Veteran has not been given an adequate examination that complies with 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca, 8 Vet. App. at 204-07.  Thus, he must be afforded another VA examination.

Since the claims file is being returned it should be updated to include any outstanding treatment records.  See 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for heart, skin, respiratory conditions or pes planus.  After securing the necessary releases, obtain these records and associate them with the claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and likely etiology of any diagnosed heart condition.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

After reviewing the record and examining the Veteran, the VA examiner should answer the following questions: 

(a)  Please identify the specific diagnosis for the Veteran's claimed heart condition. 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed heart condition had its onset in or is etiologically related to the Veteran's active duty service? 

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any diagnosed skin disorder.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

After reviewing the record and examining the Veteran, the VA examiner should answer the following questions: 

(a)  Please identify the specific diagnosis for the Veteran's claimed skin condition. 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed skin condition had its onset in or is etiologically related to the Veteran's active duty service? 

The examiner should comment on the Veteran's reports of intermittent symptoms of a skin condition since service.  A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his currently diagnosed sarcoidosis.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, including his in-service complaints of respiratory symptoms, the examiner is asked to address the following questions:

(a)  Please identify all current disorders related to the Veteran's respiratory system. 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's currently diagnosed sarcoidosis had its onset in or is etiologically related to active duty service?

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any other diagnosed respiratory disorder had its onset in or is etiologically related to the Veteran's active duty service? 

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

5.  Then schedule the Veteran with an appropriate VA examiner to determine the current severity of his service-connected bilateral pes planus.  The claims files, along with a copy of this Remand, must be made available to the examiner for review. 

All appropriate testing, including range of motion testing, should be performed and a complete rationale should be provided for any opinion given.  The examiner should specifically identify any additional functional loss due to pain, painful motion, incoordination, weakness, and/or fatigability.  

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should quantify the additional functional impairment on repeated use or during flare-ups or clearly explain why such an assessment cannot be provided. 

The rationale for all opinions expressed should also be provided.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

6.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


